tcmemo_1996_379 united_states tax_court sarah r elgart and stephen k glassman petitioners v commissioner of internal revenue respondent docket no filed date phyllis a steinhauer for petitioners marilyn devin for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge larry l nameroff pursuant to sec_7443a and rules the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge nameroff special_trial_judge this case is before us on respondent's motion to dismiss for lack of jurisdiction on the ground that petitioners failed to file their petition within the time period prescribed by sec_6213 background prior to march of respondent commenced an examination of petitioners' return on date petitioners signed and filed form_2848 power_of_attorney and declaration of representative appointing their attorney phyllis a steinhauer ms steinhauer eighth street manhattan beach california as their attorney-in-fact for the taxable_year line of the form_2848 provides notices and communications --notices and other written communications will be sent to the first representative listed in line ie ms steinhauer on the form_2848 petitioners showed their home address a sec_703 palms boulevard venice california the palms address all section references are to the internal_revenue_code all rule references are to the tax_court rules_of_practice and procedure by notice_of_deficiency dated date respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure plus an addition_to_tax under sec_6651 in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure the notice_of_deficiency was sent by certified mail to petitioners at the palms address according to the certified mail receipt the deficiency_notice was delivered by the u s postal service and signed for on date in a letter dated date richard r orosco district_director of the los angeles office of the internal_revenue_service irs advised ms steinhauer that materials pertaining to the petitioners were being furnished to her pursuant to a power_of_attorney on file with the irs a copy of the notice_of_deficiency clearly dated date and stamped original was attached to the letter the envelope containing this letter and the copy of the deficiency_notice has an illegible postmark date however the envelope and its contents were stamped as received by ms steinhauer on date the copy of the deficiency_notice was not sent by certified mail or registered mail to ms steinhauer on date ms steinhauer telephoned cynthia lowden assistant manager of the 90-day section of the los angeles irs office regarding the final date for filing a petition with this court ms steinhauer was advised that the final due_date for filing a petition with this court was date ms steinhauer sent a letter confirming this information to ms lowden at the irs on date on date petitioner stephen k glassman and ms steinhauer attended a meeting with revenue_agent kim slater during that meeting they were advised by ms slater that a petition with this court could be filed and was due by date petitioners filed a petition for redetermination with this court on date the petition was delivered to the court by certified mail in an envelope bearing a u s postmark date of date the 90-day period for filing a petition with this court expired on wednesday date which date was not a legal_holiday in the district of columbia as indicated respondent filed a motion to dismiss for lack of jurisdiction on the ground that the petition was not filed within the 90-day period prescribed in sec_6213 on date petitioners filed an objection to respondent's motion to dismiss alleging that respondent failed to mail the original deficiency_notice by registered or certified mail to their last_known_address which they contend is the address of their authorized representative ms steinhauer and as a result the 90-day period to file a petition did not begin to run until the actual receipt of the deficiency_notice by ms steinhauer on date in addition petitioners contend that they received and relied on advice from the irs regarding the due_date of the petition discussion this court's jurisdiction to redetermine a deficiency depends upon the timely issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 authorizes the secretary or_his_delegate upon determining that there is a deficiency in income_tax to send a notice_of_deficiency to the taxpayer by certified or registered mail sec_6212 provides that a notice_of_deficiency in respect of an income_tax shall be sufficient if it is mailed to the taxpayer at his last_known_address generally the commissioner has no duty to effectuate delivery of the notice after it is mailed monge v commissioner supra pincite neither sec_6212 nor the regulation promulgated thereunder sec_301_6212-1 proced admin regs defines what constitutes a taxpayer's last_known_address we have defined it as the taxpayer's last permanent address or legal residence known by the commissioner or the last known temporary address of a definite duration to which the taxpayer has directed the commissioner to send all communications during such period 74_tc_430 62_tc_367 affd without published opinion 538_f2d_334 9th cir stated otherwise it is the address to which in light of all the surrounding facts and circumstances the commissioner reasonably believed the taxpayer wished the notice to be sent weinroth v commissioner supra the relevant focus is thus on the commissioner's knowledge rather than on what in fact may have been the taxpayer's actual address in use 78_tc_215 citing alta sierra vista inc v commissioner supra in 91_tc_1019 we held that a taxpayer's last_known_address is the address shown on his most recent return absent clear and concise notice of a change_of address monge v commissioner supra pincite however once respondent has become aware of a change in address she must use reasonable care and diligence in ascertaining and mailing the notice_of_deficiency to the correct address whether respondent has properly discharged this obligation is a question of fact weinroth v commissioner supra pincite alta sierra vista inc v commissioner supra pincite a validly executed power_of_attorney may suffice to render an attorney's address as the taxpayer's last_known_address if it directs that all original notices and written communications be sent to the taxpayer at the attorney's address see d'an263_f2d_904 d c cir 72_tc_21 59_tc_818 the forms executed by the parties in the above-cited cases directed the taxpayers to choose between having originals or copies of all notices and written communications sent to their representatives the new form_2848 which was revised in march of and which is involved in this case provides simply that notices and other written communications will be sent to the taxpayer's designee we have previously held that such language is sufficient to render the address of the taxpayer's representative as the last_known_address of the taxpayer see honts v commissioner tcmemo_1995_532 even if a validly executed power_of_attorney directs that all notices and communications relating to the taxpayers be delivered to the attorney the failure to send a notice_of_deficiency to the attorney as directed is not necessarily fatal see paul v commissioner tcmemo_1985_21 it is clearly established that if mailing results in actual notice without prejudicial delay the notice_of_deficiency meets the conditions of sec_6212 no matter what address was used 886_f2d_1237 9th cir affg 89_tc_1063 527_f2d_754 9th cir affg 57_tc_102 needham v commissioner tcmemo_1993_440 in the present case it is irrelevant whether ms steinhauer's address or the palms address was petitioners' last_known_address on date respondent mailed a notice_of_deficiency to petitioners at the palms address a copy of the deficiency_notice and a letter from the irs both dated date were also mailed to ms steinhauer's address pursuant to the power_of_attorney petitioners received the deficiency_notice on date and ms steinhauer received the deficiency_notice on date regardless of which address was the last_known_address an individual at each address received the notice in time for petitioners to timely file a petition see 81_tc_65 affd 769_f2d_1376 9th cir the last day to timely file a petition with this court was on date however the petition was not mailed until date petitioners failed to file the petition within the 90-day period prescribed in sec_6213 accordingly petitioners did not timely file their petition and we lack jurisdiction we disagree with petitioners' argument that respondent must send the original notice_of_deficiency to petitioners' last_known_address see mulvania v commissioner supra pincite we note that the united_states court_of_appeals for the third circuit has squarely addressed and rejected petitioners' argument in 404_f2d_668 3d cir affg 48_tc_848 in berger pincite the court stated we therefore reject a construction of the procedural provisions of sec_6212 which would yield the startling conclusion that a notice given to clients and their lawyer is inadequate even though they received it in due course simply because the lawyer's copy should have been the original and the channel of certified mail which was used for the taxpayers should have been used for the lawyer moreover petitioners' argument that because the irs did not send an original of the deficiency_notice to ms steinhauer the date of her receipt commences the 90-day period for filing of the petition lacks merit turning to petitioners' argument that they were advised by several employees of the irs that the date by which a petition must be filed in this case was date we are unable to provide any relief for petitioners the law is clear that erroneous legal advice rendered by employees of the irs generally is not binding on the commissioner 381_us_68 312_f2d_311 9th cir affg in part and revg in part 32_tc_998 and however as indicated earlier it appears that the copy ms steinhauer received was stamped original in this day of modern communication and photocopies there is little to distinguish an original from a copy stamped original 32_tc_1017 41_tc_316 affd 353_f2d_429 3d cir in any event the commissioner cannot waive the jurisdictional requirements and jurisdiction cannot be established by estoppel the notice_of_deficiency provides if you want to contest this determination in court before making any payment you have days from the date of this letter to file a petition with the united_states tax_court for a redetermination of the deficiency the date stamped on the notice_of_deficiency was clearly date petitioners and their counsel had the responsibility for correctly calculating the end of the 90-day period because the petition was not mailed until days after the mailing of the notice_of_deficiency we conclude that the petition was not timely filed within meaning of sec_7502 and sec_6213 accordingly we shall grant respondent's motion to dismiss this case for lack of jurisdiction in order to give effect to the foregoing although petitioners cannot pursue their case in this court they are not without a remedy in short petitioners may pay the tax file a claim_for_refund with the internal_revenue_service and if the claim is denied sue for refund in the appropriate federal district_court or in the u s court of federal claims see 55_tc_138 an order will be entered granting respondent's motion to dismiss for lack of jurisdiction
